DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 8 February 2021, with respect to independent claims 34 and 43 have been fully considered and are persuasive.  The rejection of independent claims 34 and 43 has been withdrawn. 

Allowable Subject Matter
Claim 25-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 25, the prior art of record, taken alone or in combination fails to teach or suggest the interconnection or interrelationship between a docking receptacle coupled to the rotational component, the docking receptacle being configured to receive outer peripheral edges of a monitor having an electronic visual display, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 34, the prior art of record, whether taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the docking receptacle being configured to receive an electronic device having an electronic visual display such that at least one outer peripheral edge of the electronic device is exposed, as claimed in combination with the remaining limitations of independent claim 34. 
Regarding claim 43, the prior art of record, whether taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of  a docking receptacle coupled to a rotational component such that at least one outer peripheral edge of the electronic device is exposed, as claimed in combination with the remaining limitations of independent claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



9 March 2021